DETAILED ACTION
Status of Claims
The following is a FIRST, NON-FINAL OFFICE ACTION for Application #17/707,484, filed on 03/29/2022.  This application is a Continuation of Application #13/974,764, filed on 08/23/013, now Patent No. 11,341,531 which is a Continuation of Application #11/774,671, filed on 07/09/2007, which is abandoned  
Claims 1-20 are currently pending and have been examined.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9, and 20 of Patent No. 11,341,531.  The differences between the current claims and the claims of the patent at issue differ vary little in scope and subject matter, and the minor differences are considered obvious variants and could easily be rejected using a combination of the claims of the cited patents and what is obvious to one of ordinary skill in the art.  Further, the current claims are simply a broader version of the patented claims as there are no distinct differences between the two sets of claims other than the extra steps and second and third interfaces present in the patented claims.    Therefore, there is no secondary reference even needed for the non-statutory double patenting rejection to be given as the patented claims contain all the features of the current claimed invention.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. In the instant case, under Step 1, claim 1 is directed to a method or process, which is a statutory category for patentability.  Claim 10 is directed to a system, which is comprised of one or more processors and a memory.  Therefore, the system is interpreted as an apparatus, which is a statutory category for patentability.  Claim 17 is directed to one or more computer-readable storage media.  However, the applicant’s specification gives no definition or description of what the “media” is limited to.  Therefore the media could be software per se and is NOT considered statutory subject matter, and is therefore not eligible under Step 1 of the analysis.  Further, the claim is NOT in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it does not include the phrase “non-transitory” or other acceptable terminology used in the claim to limit the media to an article of manufacture and not such as a propagating signal, carrier wave, etc. 
The examiner now moves to Step 2A Prong 1 of the analysis.  In Step 2A, Prong 1, the examiner looks for one or more abstract ideas the claims are directed to.  The claims are directed to “obtaining behavior information for a user profile based on monitored interactions of the user profile with displayed content of one or more webpages, obtaining demographic information of the user profile from previous interactions, classifying the user profile into categories based on the behavior information and the demographic information, …elements in association with each indication of a category, responsive to input to select one of the user interface elements, deactivating, for the user profile, the respective category, relative to which the selected user interface is displayed and keeping activated other categories, and targeting content to the user profile using activated categories and not using deactivated categories.”  The claims are considered to be directed to an abstract idea, namely a mental process.  A human operator, such as a customer service representative, marketing director, or business owner could easily access user profile data and classify or arrange the profiles into categories by analyzing the profile data and making a judgment as a mental process.  The human operator could also analyze user input through various communication means and updated the category selections for the profile as well as target content to the user based on their current profile.  Business owners using manual paper or electronic customer relationship management systems with a few hundred clients do just this type of user classification and updating using only their mental capacity and either written or electronic means and after receiving input from a user whether it be with verbal communication in writing, by email, or by inferring preferences from activity.  Therefore, the claims are considered to be directed to one or more abstract ideas.   
Because the claims include one or more abstract ideas, the examiner now examines the claims under Step 2A, Prong 2 of the analysis to determine if the additional elements of the claim integrate the abstract idea into a practical application.  The additional elements include the “displaying a user interface that includes…” and “input to select one of the user interface elements.”  Such steps are considered conventional computer functioning, namely “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Ultramercial, buySAFE v Google, OPI Techs v Amazon) and “presenting offers” (see OIP Techs).  Therefore, these additional elements do not integrate the abstract idea into a practical application. The additional elements also include the recitation of “automatically classifying the user profile,” which would assume some kind of technical component, “a user interface,” and one or more processors and a memory.  However, the recitation of these elements are at a high level of generality, and are considered generic recitations of a technical element.  These components are being used as tools to automate the abstract idea and are not recitations of particular machines or transformations (see MPEP 2106.05 (b) and (c)).  The interface is simply used to display the data, the computer to automate the mental steps.    Therefore, these additional elements do not integrate the abstract idea into a practical application.     
Under Step 2B of the analysis, the examiner determines if the claim steps include, individually or as an ordered combination, limitations that are “significantly more” than the abstract idea itself.  This includes an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, and/or limitations that go beyond that which is well-understood, routine, and ordinary in the particular arts.  The additional elements include the “displaying a user interface that includes…” and “input to select one of the user interface elements.”  Such steps are considered conventional computer functioning, namely “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Ultramercial, buySAFE v Google, OPI Techs v Amazon) and “presenting offers” (see OIP Techs).  Therefore, these additional elements are not considered significantly more.  The additional elements also include the recitation of “automatically classifying the user profile,” which would assume some kind of technical component, “a user interface,” and one or more processors and a memory.  However, the recitation of these elements are at a high level of generality, and are considered generic recitations of a technical element.  These components are being used as tools to automate the abstract idea and are not recitations of particular machines or transformations (see MPEP 2106.05 (b) and (c)).  The interface is simply used to display the data, the computer to automate the mental steps.    Therefore, these additional elements do not integrate the abstract idea into a practical application.   Therefore, these additional elements are not considered significantly more.    
When looking at the claimed invention claim steps as an ordered combination, the combination simply recite the logical steps in the particular order needed to carry out the abstract idea.  Therefore, it is determined that the claims do not include "significantly more" than the abstract idea(s).
Dependent claim 2 is considered part of the abstract idea, as the limitations describe the mental steps from the independent claim in slightly more detail.  Claim 3 is also considered part of the abstract idea, as the user input being to reactivate a deactivated category does not change the analysis.  Claims 4-7 are considered conventional computer functioning, namely “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Ultramercial, buySAFE v Google, OPI Techs v Amazon) and “presenting offers” (see OIP Techs), since the interface is simply used as a display means to automate receiving what could be manual or verbal feedback from a user and mentally making a decision to updated their profile, and what information is displayed on the interface does not change the nature of the analysis.  The addition of an additional interface element is not considered significantly more, as the additional interface element simply displays ads.  Further, the examiner takes Official Notice that it is old and well known for an element on one interface, such as a hyperlink, to take a user to another interface with further information.  Claim 8 is considered “receiving, processing, and storage of data” as the data is simply aggregated together.  Such a limitation is considered conventional computer functioning as listed in the MPEP 2106.05 (d) (ii) (see “electronic record keeping”- Alice Corp., “storing and retrieving information in a memory”- Versata Dev Grp v SAP, “arranging a hierarchy of groups, sorting information”- Versata Dev Grp v SAP).  Claim 9 is considered part of the abstract idea, as associating of categories into additional user profiles could be done as a mental process by a human operator with access to the profile and category data.  The other dependent claims mirror those discussed above.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf), and subsequent December 2014, July 2015, May 2016, and November 2016 updates.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 17 references one or more “computer-readable storage media.”  It is noted that the specification in this instance is silent, but broadest reasonable interpretation of the term computer readable storage medium includes “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).  Dependent claims 18-20 do not cure the deficiencies of the independent claim.  Therefore, appropriate correction is required.



	

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness 

rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawton, Pre-Grant Publication No. 2007/0146812 A1 in view of Kuttikkad, et al., Pre-Grant Publication No. 2008/0208852 A1.
Regarding Claims 1-2, 10-11, and 17-18, Lawton teaches:
A method (medium) (system)… comprising:
obtaining behavior information for a user profile based on monitored interactions of the user profile with displayed content of one or more webpages and obtaining demographic information of the user profile from pervious user interactions  (see at least Figures 8-9 and [0097]-[0099], [0113], and [0119] in which user preference information is obtained from a user, including demographics and behavior, and in which future ads are played based on this, [0023] and [0076] in which a user configures ad preferences by adjusting many different parameters, and this occurs after an ad is played or before future ads are played; see also [0075], [0096], and [0127] in which ads are targeted by the ad network to user preferences that have been configured and/or identified preferences based on categories of interest, demographics, etc.; see also [0099] which teaches various behaviors kept in the user profile, [0103]-[0108] in which interactions with content on webpages such as a user placing or tagging an ad with notes is then used to select other future ads, [0125]-[0127] in which user interactions with displayed content are tracked and used for targeting, [0128] in which user actions with displayed content such as omitting a specific category of ad is then used as a basis for targeting, and [0129] in which user clicks on an ad followed by a purchase is used as a basis for further ad selection)
automatically associating the user profile into categories based on the behavior information and the demographic information (see Figure 1, #24 and [0120]-[0122] which teach a stored user profile and [0075], [0096], and [0127]-[0128]; see also at least Figure 9, [0023], and [0118]-[0119] the user being shown the segments they have been classified into and the ability for the user to modify them, [0023] in which the user can not only omit ads, but “readers can view and edit their profile”)  
displaying a user interface that includes indications of the categories and further includes user interface elements displayed in association with each indication of a category, the user interface elements being selectable to edit, in connection with providing targeted content, only a respective category into which the user profile was classified (see Figure 8 and [0098], [0118]-[0120], and [0170]-[0171] in which  in which users are shown two ads on a first interface and they can select an interface element (the “Change” button that is labeled in Figure 8 as “other options apply to every ad in the block” and the “change” options include category, product, demographic, etc.” and Figure 9 in which the “Reader’s Page”is an interface that shows the user their categories that they have been put in by inference, behavior, and demographics, as described in [0023], [0075]-[0076], [0097]-[0099], [0113], [0119], and [0125]-[0129], and includes user interface elements which the user can select by input and which allows them to edit such as their interests or demographics as described in [0098], [0118]-[0120], and [0170]-[0171])  
responsive to input to select one of the user interface elements, editing, for the user profile, the respective category, relative to which the selected user interface element is displayed and keeping activated other categories  (see Figure 8 and [0098], [0118]-[0120], and [0170]-[0171] in which  in which users are shown two ads on a first interface and they can select an interface element (the “Change” button that is labeled in Figure 8 as “other options apply to every ad in the block” and the “change” options include category, product, demographic, etc.” and Figure 9 in which the “Reader’s Page” is an interface that shows the user their categories that they have been put in by inference, behavior, and demographics, as described in [0023], [0075]-[0076], [0097]-[0099], [0113], [0119], and [0125]-[0129], and includes user interface elements which the user can select by input and which allows them to edit such as their interests or demographics as described in [0098], [0118]-[0120], and [0170]-[0171])  
targeting content to the user profile using activated categories (see [0080], [0096], [0098], [0118]-[0120], and [0123]-[0124])
Lawton, however, does not appear to specify:
the user interface elements being selected to deactivate…a respective category
deactivating a respective category
targeting content not using the deactivated category
Kuttikkad teaches:
the user interface elements being selected to deactivate…a respective category, deactivating a respective category, and targeting content not using the deactivated category (see [0024]-[0025] in which interests and demographics and behavior are used to build a user profile for targeting ads, [0029]-[0033] in which the user can modify their targeting profile, and Figures 2 and 3, [0034]-[0035], [0045], and [0047] in which the user can view the categories associated with their targeting profile and can de-select, and therefore deactivate, specific categories and not others using checkboxes, after which those categories will not be used for targeting ads)
It would be obvious to one of ordinary skill in the art to combine Kuttikkad with Lawton because Lawton already teaches an interface element being shown with advertisements that can be used to access an interface used to edit one’s advertisement preferences by editing associated information segments, and teaches deletion and restoration of profile elements in such as [0099]-[0100] and [0103], but does not teach deactivation of categories followed by targeting only with the non-deselected categories (although an argument could be made that this second part happens inherently), and using the deactivation by category of Kuttikkad would allow the user to easily review and deselect categories already assigned or selected by them in prior iterations, making the decisions and editing facilitation very user-friendly.  
 

Regarding Claims 3 and 12, the combination of Lawton and Kuttikkad teaches:
the method of claim 1…  
Kuttikkad further teaches:
receiving input to activate a previously deactivated category and using the previously deactivated category for targeting the content of the user profile (see [0037] and [0040] in which a user can CHECK or UNCHECK targeting categories in their profile to update the targeting of ads, and which in the “suggestion” setting users can later go back and reconfigure their profile by checking or unchecking categories that had been checked our unchecked prior)
It would be obvious to one of ordinary skill in the art to combine Kuttikkad with Lawton because Lawton already teaches an interface element being shown with advertisements that can be used to access an interface used to edit one’s advertisement preferences by editing associated information segments, and teaches deletion and restoration of profile elements in such as [0099]-[0100] and [0103], but does not teach deactivation of categories followed by targeting only with the non-deselected categories (although an argument could be made that this second part happens inherently), or being able to later reactivate a category, and using the deactivation and reactivation by category of Kuttikkad would allow the user to easily review and deselect categories already assigned or selected by them in prior iterations, and also temporarily deselect a category that might not be relevant to them but could be again in the future, such as “auto purchase” or other such categories.  

Regarding Claims 4 and 13, the combination of Lawton and Kuttikkad teaches: 
the method of claim 3… 
Kuttikkad further teaches:
wherein the input to activate the previously deactivated category is received in relation to a respective user interface element (see [0037] and [0040] in which a user can CHECK or UNCHECK targeting categories in their profile using the interface elements to update the targeting of ads, and which in the “suggestion” setting users can later go back and reconfigure their profile by checking or unchecking categories that had been checked our unchecked prior)
It would be obvious to one of ordinary skill in the art to combine Kuttikkad with Lawton because Lawton already teaches an interface element being shown with advertisements that can be used to access an interface used to edit one’s advertisement preferences by editing associated information segments, and teaches deletion and restoration of profile elements in such as [0099]-[0100] and [0103], but does not teach deactivation of categories followed by targeting only with the non-deselected categories (although an argument could be made that this second part happens inherently), or being able to later reactivate a category, and using the deactivation and reactivation by category of Kuttikkad would allow the user to easily review and deselect categories already assigned or selected by them in prior iterations, and also temporarily deselect a category that might not be relevant to them but could be again in the future, such as “auto purchase” or other such categories.  

Regarding Claim 5 and 14, the combination of Lawton and Kuttikkad teaches: 
the method of claim 4…  
Kuttikkad further teaches:
wherein the respective user interface element indicates that the previously deactivated category is deactivated before the input to activate a previously deactivated category is received (see [0037] and [0040] in which a user can CHECK or UNCHECK targeting categories in their profile using the interface elements to update the targeting of ads, and which in the “suggestion” setting users can later go back and reconfigure their profile by checking or unchecking categories that had been checked our unchecked prior, and in which when the user goes back to edit their profile again, a category that they want to check and reactivate is shown as unchecked and therefore deactivated until they “re-check” the category)
It would be obvious to one of ordinary skill in the art to combine Kuttikkad with Lawton because Lawton already teaches an interface element being shown with advertisements that can be used to access an interface used to edit one’s advertisement preferences by editing associated information segments, and teaches deletion and restoration of profile elements in such as [0099]-[0100] and [0103], but does not teach deactivation of categories followed by targeting only with the non-deselected categories (although an argument could be made that this second part happens inherently), or being able to later reactivate a category, and using the deactivation and reactivation by category of Kuttikkad would allow the user to easily review and deselect categories already assigned or selected by them in prior iterations, and also temporarily deselect a category that might not be relevant to them but could be again in the future, such as “auto purchase” or other such categories.  
 
Regarding Claims 6, 15, and 19, the combination of Lawton and Kuttikkad teaches:
the method of claim 1…  
Lawton further teaches:
displaying the targeted content to the user profile in an additional user interface, the additional user interface including an additional user interface element displayed in association with the targeted content, and the additional user interface element being operable to direct the user profile to information regarding the categories (see Figures 5A and 5B which show advertisements along with an interface element “Shake this Ad- Edit Contents and Format” which is described in [0098] as leading to being able to edit information category, in [0100] and [0108] edit product via pop-up menu, and [0119]-[0120] in which they could add or edit interest categories; see also Figure 8 and [0098], [0118]-[0120], and [0170]-[0171] in which  in which users are shown two ads on a first interface and they can select an interface element (the “Change” button that is labeled in Figure 8 as “other options apply to every ad in the block” and the “change” options include category, product, demographic, etc.” and Figure 9 in which the “Reader’s Page”is an interface that shows the user their categories that they have been put in by inference, behavior, and demographics, as described in [0023], [0075]-[0076], [0097]-[0099], [0113], [0119], and [0125]-[0129], and includes user interface elements which the user can select by input and which allows them to edit such as their interests or demographics as described in [0098], [0118]-[0120], and [0170]-[0171])

Regarding Claims 7, 16, and 20, the combination of Lawton and Kuttikkad teaches:
the method of claim 6…  
Lawton further teaches:
displaying the user interface that includes indications of the categories and further includes the user interface elements based on selection of additional user interface element (see [0090] in which the clicking of the “Shake this Ad” link leads to an interface in which several aspects of the ad may be changed; see the following paragraphs that describe aspects of the interface including in [0100] and [0108] edit product via pop-up menu, and [0119]-[0120] in which they could add or edit interest categories; see also Figure 8, which is still in the “embodiments” discussion following [0089]-[0090], and which clearly shows an ad interface with a “Change” button and the “Change” button leading to a drop-down menu with indications of categories and demographics that can be edited by the user, and [0098], [0118]-[0120], and [0170]-[0171] in which  in which users are shown two ads on a first interface and they can select an interface element (the “Change” button that is labeled in Figure 8 as “other options apply to every ad in the block” and the “change” options include category, product, demographic, etc.” and Figure 9 in which the “Reader’s Page”is an interface that shows the user their categories that they have been put in by inference, behavior, and demographics, as described in [0023], [0075]-[0076], [0097]-[0099], [0113], [0119], and [0125]-[0129], and includes user interface elements which the user can select by input and which allows them to edit such as their interests or demographics as described in [0098], [0118]-[0120], and [0170]-[0171])


Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawton, Pre-Grant Publication No. 2007/0146812 A1 in view of Kuttikkad, et al., Pre-Grant Publication No. 2008/0208852 A1 and in further view of Eldering, et al., Pre-Grant Publication No. 2002/0123928 A1.
Regarding Claim 8, the combination of Lawton and Kuttikkad teaches: 
the method of claim 1  
Lawton and Kuttikkad does not appear to specify:
aggregating information in the user profile with information in an additional user  profile 
Eldering teaches:
aggregating information in the user profile with information in an additional user  profile (see at least Abstract and [0139]-[0148] in which user profiles are grouped according to similar characteristics such as demographics and other segments are included in their profile based on probability measures) 

It would be obvious to one of ordinary skill in the art to combine Eldering with Lawton and Kuttikkad because Lawton already teaches user segmentation and user preference submission, and aggregating profiles would allow for larger scale targeting of groups of users.

Regarding Claim 9, the combination of Lawton and Kuttikkad teaches: 
the method of claim 1  
Lawton and Kuttikkad does not appear to specify:
associating the categories into which the user profile is classified with an additional user profile 
Eldering teaches:
associating the categories into which the user profile is classified with an additional user profile (see at least Abstract, [0084], [0101]-[0107], [0114], [0115], and [0118]-[0124] in which automatic classification of users into segments is performed based on predicted/inferred demographics, and [0139]-[0148] in which user profiles are grouped according to similar characteristics such as demographics and other segments are included in their profile based on probability measures) 
It would be obvious to one of ordinary skill in the art to combine Eldering with Lawton and Kuttikkad because Lawton already teaches user segmentation and user preference submission, and associating similar profiles together, such as based on demographics, would allow for larger scale targeting of users based on known and/or inferred similarities.  




Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Chandratillake, et al., Patent No. 8,078,603- see Figures 2-3B, Column 4, lines 50-61, Column 6, lines 46-52, and Column 7, line 56-Column 8, line 3 in which users can edit their targeting categories for being shown ads, and the categories are based on demographics and interests
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682